Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	 This communication is the first action on the merits. Claims 1-20 are allowed.  
Drawings
3.	The drawings filed on 12/25/20 are acceptable for examination proceedings.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
5.	The following is an examiner’s statement of reasons for allowance for claim 1: 
          The closest cited prior art Park (US PG Pub: 2015/0049322) disclose a manufacturing tool comprising a load port  (e.g., Referring to FIGS. 1 to 3, a substrate processing system 10 may include a plurality of substrate process devices 20 and 22 (e.g., substrate processors that process a substrate), at least one transfer device 100 configured to transfer a substrate between the substrate process devices 20 and 22, and at least one maintenance device 200 configured to perform maintenance for the substrate process devices 20 and 22) (substrate process devices 20 and 22 includes load port) (Para. [0048]); a maintenance crane (e.g., In one exemplary embodiment, maintenance device 200 may include a crane 210 which travels along a second line 40a, 40b installed above substrate process devices 20 and 22) (line 40a, 40b is a track on which maintenance crane mounted) (Para. [0055], Fig. 2); an OHT vehicle (e.g., The transfer device 100 may include an overhead hoist transport (OHT) 110 which travels along a first line 30 above 
None of the prior art taken either alone or in obvious combination disclose “defining a danger zone overlapping the load port; detecting a location of the maintenance crane of the maintenance tool; prohibiting the maintenance crane from entering the danger zone when the OHT vehicle enters the danger zone; and disabling the OHT vehicle when the maintenance crane entering the danger zone” in combination with the other claimed limitation.
6. 	Claim 2-4 are allowed due to their dependency on claim 1.
7.	The following is an examiner’s statement of reasons for allowance for claim 5: 
            The closest cited prior art Park (US PG Pub: 2015/0049322) disclose a manufacturing tool comprising a load port  (e.g., Referring to FIGS. 1 to 3, a substrate processing system 10 may include a plurality of substrate process devices 20 and 22 (e.g., substrate processors that process a substrate), at least one transfer device 100 configured to transfer a substrate between the substrate process devices 20 and 22, and at least one maintenance device 200 configured to perform maintenance for the substrate process devices 20 and 22) (substrate process devices 20 and 22 includes load port) (Para. [0048]); a maintenance crane (e.g., In one exemplary embodiment, maintenance device 200 may include a crane 210 which travels along a second line 40a, 40b installed above substrate process devices 20 and 22) (line 40a, 40b is a track on which maintenance crane mounted) (Para. [0055], Fig. 2); an OHT vehicle (e.g., The transfer device 100 may include an overhead hoist transport (OHT) 110 which travels along a first line 30 above the substrate process devices 20 and 22. A plurality of transfer devices 100 may be provided to transfer an object) (line 30 is a track on which OHT travel) (Para. [0053], Fig. 1, 2).

8. 	Claim 6-13 are allowed due to their dependency on claim 5.
9.	The following is an examiner’s statement of reasons for allowance for claim 14: 
          The closest cited prior art Park (US PG Pub: 2015/0049322) disclose a manufacturing tool comprising a load port  (e.g., Referring to FIGS. 1 to 3, a substrate processing system 10 may include a plurality of substrate process devices 20 and 22 (e.g., substrate processors that process a substrate), at least one transfer device 100 configured to transfer a substrate between the substrate process devices 20 and 22, and at least one maintenance device 200 configured to perform maintenance for the substrate process devices 20 and 22) (substrate process devices 20 and 22 includes load port) (Para. [0048]); a maintenance crane (e.g., In one exemplary embodiment, maintenance device 200 may include a crane 210 which travels along a second line 40a, 40b installed above substrate process devices 20 and 22) (line 40a, 40b is a track on which maintenance crane mounted) (Para. [0055], Fig. 2); an OHT vehicle (e.g., The transfer device 100 may include an overhead hoist transport (OHT) 110 which travels along a first line 30 above the substrate process devices 20 and 22. A plurality of transfer devices 100 may be provided to transfer an object) (line 30 is a track on which OHT travel) (Para. [0053], Fig. 1, 2).
None of the prior art taken either alone or in obvious combination disclose “a rectangular zone overlapping with the load port of the manufacturing tool; a plurality of first sensors at corners of the rectangular zone, and a control unit configured to receive the first location data of 
10. 	Claims 15-20 are allowed due to their dependency on claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/
Primary Examiner, Art Unit 2116